Citation Nr: 0805368	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to service connected hepatitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to August 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2006, the Board 
remanded the claim for additional development.


FINDING OF FACT

It is not shown that the veteran's psychiatric disability was 
caused or aggravated by her service connected hepatitis.


CONCLUSION OF LAW

Secondary service connection is not warranted for a 
psychiatric disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Notice letters in January 2002, July 2002, February 2006, and 
June 2006 outlined what is needed to establish service 
connection for a psychiatric disorder, and informed the 
veteran of hers and VA's responsibilities in developing the 
claim.  The June 2002 rating decision, the June 2003 
statement of the case (SOC), and the subsequent supplemental 
SOCs (SSOCs) explained what the record showed and why the 
claim was denied.  The notice letters specifically advised 
the veteran to tell VA of any additional information or 
evidence that she would like VA to obtain and to send any 
information describing additional evidence or the evidence 
itself to VA.  The June 2006 letter provided notice regarding 
criteria for increased ratings and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
however such notice would only be relevant if the benefit 
claimed was being granted. 

While full notice did not precede the initial rating 
decision, the claim was readjudicated after content complying 
notice was given.  See the September 2007 SSOC.  The veteran 
has had ample opportunity to respond, and thus is not 
prejudiced by any notice timing defect.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  She is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO obtained records of 
post-service outpatient and inpatient VA treatment.  The 
veteran was provided with a VA examination.  She has not 
identified any other pertinent evidence outstanding.  VA's 
assistance obligations with respect to the matter on appeal 
are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

Service connection is in effect for infectious hepatitis B 
and hepatitis C, with a 10 percent rating assigned.  The 
veteran contends that she currently has a psychiatric 
disability that is related to her service connected 
hepatitis.

The veteran's service medical records are not available.  A 
VA examination in April 1978 noted normal psychiatric 
findings.  On VA examination in June 1982 there was no 
reference to psychiatric disability.

The veteran was admitted to a VA facility following a suicide 
attempt in December 2001.  She reported a history of suicidal 
attempts stemming from voices telling her she is worthless; 
she noted that she only hears these voices when she is 
intoxicated.  Psychiatric diagnoses were alcohol dependence; 
mood disorder secondary to alcohol abuse; and alcohol 
withdrawal, resolved.

A June 2002 hospitalization was precipitated by the veteran 
setting her house on fire during an alcoholic blackout.  The 
diagnoses were alcohol dependence and mood disorder secondary 
to alcohol abuse.  Axis IV factors were noted as long history 
of alcohol abuse, and unstable living situation and 
relationships.

An April 2003 VA treatment record includes diagnoses of 
alcohol dependence; psychosis, not otherwise specified; and 
rule out schizophrenia.  A June 2003 record diagnosed alcohol 
dependence and schizophrenia.  

In May 2006, the Board requested a VA psychiatric examination 
that would include a thorough review of the claims folder.  
The examination was conducted in July 2006.  The veteran 
reported heavy use of alcohol in the military due to her 
abusive husband.  She reported that she first tried to kill 
herself while in the military.  She noted that she was 
currently sad a couple of times per week for two to three 
hours.  She described being separated from her current 
husband and difficulties with her living situation in a 
dangerous area.  She reported hearing voices beginning in 
approximately 2003, but denied other symptoms of psychosis.  
The diagnoses were alcohol dependence; and rule out 
depressive disorder, not otherwise specified.  The examiner 
stated that the veteran's alcohol dependence was "not a 
result nor is it aggravated by the service connected 
hepatitis."  The examiner noted that the "alcohol problems 
began prior to the diagnosis of hepatitis," and that the 
veteran had herself "attributed its heavy use to 
difficulties in her first marriage."  The examiner further 
stated that the diagnosis of rule out depressive disorder was 
likewise not a result of or aggravated by hepatitis as the 
veteran "related her sadness to the problems with 
relationships" rather than her hepatitis.  

A private mental health evaluation dated in January 2007 
diagnosed schizophrenia, paranoid type; depressive disorder, 
not otherwise specified; and alcohol dependence.

III.  Legal Criteria and Analysis

A psychiatric disability is not shown to have been manifested 
in service or for several years thereafter.  While the 
veteran has reported that she attempted suicide during 
service, it is not alleged that a psychiatric disability was 
incurred or aggravated while the veteran was on active duty 
(or in the case of a psychosis, within the first postservice 
year).  The theory of entitlement proposed in this claim is 
one of secondary service connection, i.e., that her current 
psychiatric disability is related to her service connected 
hepatitis.

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110.  Disability that is proximately due to or 
the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a).  Where a 
service-connected disability aggravates a nonservice- 
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Three threshold requirements must be met in order to 
establish secondary service connection.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met as various psychiatric 
diagnoses are of record.  The further two requirements that 
must be satisfied are: (1) Evidence of a service-connected 
disability and (2) competent evidence of a nexus between the 
service- connected disability and the disability for which 
secondary service connection is claimed.

As the veteran has established service-connection for 
infectious hepatitis B and hepatitis C, what remains to be 
shown is that her current psychiatric disability was caused 
or aggravated by her hepatitis.  

The only competent (medical) evidence of record directly 
addressing this matter, the July 2006 VA examination report, 
indicates that the veteran's diagnosed alcohol dependence and 
rule out depressive disorder, not otherwise specified, were 
not caused by or aggravated by her hepatitis.  The examiner 
specifically found that the veteran's alcohol dependence 
predated her hepatitis and was related to problems in her 
first marriage, and that her current mood disorder was 
related to her relationship problems rather than her 
hepatitis.  The record contains no specific opinion contrary 
to the July 2006 examiner's opinion.

The statements and contentions of the veteran alleging her 
psychiatric problems are related to her hepatitis are not 
competent evidence.  As a layperson, she is not competent to 
opine in matters requiring specialized medical knowledge 
(here, medical nexus).  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Because the July 2006 VA examiner's opinion is the most 
persuasive and probative evidence regarding a nexus between 
the veteran's psychiatric disability and her service-
connected hepatitis, the preponderance of the evidence is 
against a finding that the veteran's psychiatric disability 
was caused or aggravated by her service connected hepatitis.  
A threshold requirement for establishing secondary service 
connection is not met, and the claim must be denied.


ORDER

Secondary service connection for a psychiatric disorder is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


